Citation Nr: 1641413	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which awarded service connection for schizoaffective disorder, bipolar type, effective October 19, 2004.  The Veteran appealed the effective date assigned for the award of service connection.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The Board notes the Veteran entered service under a Social Security number (SSN) different than what appears on the cover page of this decision.  The Veteran previously filed for a correction of military records to reflect the SSN currently of record.

In February 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In May 2015, the Board found the Veteran raised a claim of clear and unmistakable error (CUE) in an April 1991 rating decision denying service connection for a nervous condition/schizophrenia.  The Board remanded the raised CUE claim and the claim for an earlier effective date for the award of service connection for schizoaffective disorder, bipolar type, for further development.

In September 2015, the RO determined that no revision was warranted in the April 1971 rating decision denying service connection for schizophrenia.  The Veteran has not appealed the denial.

In December 2015, the Board denied the claim for entitlement to an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the Board's December 2015 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1. An August 2009 rating decision granted service connection for schizoaffective disorder, bipolar type, and assigned an effective date of October 19, 2004, the date his application to reopen a previously denied claim for service connection for a variously-diagnosed psychiatric condition was received.

2. The August 2009 rating decision granted the Veteran service connection based in part on a VA examiner's opinion referencing additional service treatment records that had been obtained since the original April 1991 denial.


CONCLUSION OF LAW

An earlier effective date of July 31, 1990 is warranted for the grant of service connection for schizoaffective disorder, bipolar type.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.


Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156 (c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156 (c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A brief procedural and medical history is needed to clarify the instant claim.  In July 1990, the Veteran filed a claim for service connection for a mental problem, noting he received mental health treatment during service.  In April 1991, the RO denied the claim, finding, among other things, that there was no continuity between the condition the Veteran was treated for in 1980, during service, and a current psychiatric disorder.  At the time of the decision, the evidence of record included limited service treatment records (STRs), including 1980 records showing an impression of depression and treatment with counseling.  The rating decision referenced a hospitalization report from Fort Hood, but noted it was not of record.  The RO confirmed the denial in 1991.

In October 2004, the Veteran filed a claim to reopen the previously denied claim, which the RO denied in April 2005.  Additional STRs from the National Personnel Records Center (NPRC) were associated with the Veteran's claims file in 2005.  The records included a September 1980 hospitalization report from Fort Hood, noting the Veteran was treated during service for adjustment reaction, manifested by symptoms of agitated depression and suicidal preoccupation.

The Veteran appealed the denial to the Board, which reopened the claim in December 2008 based in part on the new STRs, and remanded it for further development.  In August 2009, the RO granted service connection for schizoaffective disorder, bipolar type.  The grant was based on several medical opinions, including a June 2009 VA examination, which referenced the September 1980 hospitalization and opined that the Veteran had experienced "a prodrome of the Axis I disorder that he later evidenced more fully."  The VA examiner thus found it was at least as likely as not that the Veteran's mental illness had its onset in service or was etiologically related to his in-service illness.

In essence, the August 2009 rating decision granting service connection for schizoaffective disorder, bipolar type, was based at least in part on the June 2009 VA examination.  The VA examiner's positive nexus opinion was based at least in part on STRs obtained from the NPRC in 2005.  While the Veteran's records at the time of the original April 1991 rating decision included limited STRs, including records showing depression and counseling, the specific 1980 hospitalization records that the June 2009 VA examiner referenced were not associated with the claims file at that time.  Therefore, the examiner's opinion and the RO's subsequent award was based at least in part on records identified by 38 C.F.R. § 3.156 (c)(1).  Accordingly, the proper effective date for the grant of service connection for schizoaffective disorder, bipolar type is July 31, 1990, the date VA received the previously denied claim.  38 C.F.R. § 3.156 (c)(3).

The Board finds no evidence of an earlier filed claim for service connection.  As the July 1990 rating decision was the earlier claim for this disability, the Board can find no basis for an earlier effective date.


ORDER

An earlier effective date of July 31, 1990 is granted for the award of service connection for schizoaffective disorder, bipolar type, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


